Citation Nr: 0109785	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The appellant served on periods of inactive duty for training 
beginning in November 1960.

By rating decision in August 1996, service connection for a 
cerebrovascular accident was denied.  The appellant perfected 
an appeal therefrom and by decision of the Board in August 
1997, entitlement to service connection for a cerebrovascular 
accident was denied.  The appellant filed an appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  By memorandum decision 
dated on December 4, 1998, the Court affirmed the Board's 
August 1997 decision.  

The current claim arises from a November 1998 rating action 
of the San Juan, Puerto Rico Regional Office (RO), which 
again denied the appellant's claim of entitlement to service 
connection for a cerebrovascular accident.  The Board notes 
that the RO characterized this issue on the April 2000 
statement of the case as a de novo issue despite the fact 
that the RO had never determined that new and material 
evidence had been submitted to reopen this claim.  

Nonetheless, the Board is required to conduct an independent 
new and material evidence analysis in claims involving final 
decisions such as the instant claim.  See Barnett v. Brown, 8 
Vet. App. 1 1995; aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. 
May 6, 1996).  Accordingly, the Board will address the issue 
of whether new and material evidence has been submitted since 
the last prior Board decision in August 1997.





REMAND

Applicable regulations require that relevant evidence 
submitted by the appellant to the Board after the record has 
been certified to the Board, must be referred to the RO for 
review and the preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or if the benefit sought on appeal may be allowed.  38 C.F.R. 
§ 20.1304.  Additional medical evidence dating through 
October 2000 was received at the Board in January 2001, or 
within 90 days of the December 14, 2000 letter to the 
appellant notifying him that this claim was being certified 
to the Board from the RO.  This additional medical evidence 
is material to the appellant's claim and the appellant did 
not waive referral to the RO; thus, the case must be returned 
to the RO.  

In addition, the Board notes that the claim of entitlement to 
service connection for a cerebrovascular accident has 
previously been denied by the Board in August 1997.  The 
Board's decision was affirmed by the Court in December 1998 
and therefore it is a final decision.  The current claim is 
based on the appellant's request that the issue of service 
connection for a cerebrovascular accident be reopened.  The 
April 2000 statement of the case, however, did not include a 
recitation of the law and regulations pertaining to finality 
of Board determinations or provide the appellant with reasons 
and bases upon which the claim was denied.  If the appellant 
is to be able to fully argue his case, he must be made aware 
of all law and regulations which form the basis of the 
decision to deny benefits.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should review the appellant's 
claim on the basis of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) to include the law and 
regulations pertaining to finality of 
Board decisions.  The appellant and his 
representative should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the appellant's claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




